DETAILED ACTION
Claims 1-6, 8-14, 16-22, and 24-75 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2020, has been entered.

Information Disclosure Statement
In the IDS submitted on December 4, 2020, note that the Johnson reference was previously cited by the examiner on the attached 892 dated November 20, 2020, as part of preparation of this Office Action.  Rather than deleting the attached 892 and making other changes to the Office Action, duplicate citations are permitted in this situation and will be handled as set forth in MPEP 609.06.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The clean substitute specification submitted on June 1, 2020, is objected to because of the following informalities:
In paragraph [0049], line 14, the phrase “all instruction up to having” is grammatically incorrect and must be reworded.
In paragraphs [00145] and [00154], applicant associates a round operation control field with number 1350.  However, from FIGs.13A-13B, it is an augmentation operation field that is associated with 1350.
In paragraph [00180], replace “1350” with --1360--.
In paragraph [00193], “…scientific (throughput).” is grammatically incorrect and must be reworded.  It appears that a word is missing before the period (perhaps “computing” as used after a previous instance of “scientific” in the same paragraph).
In paragraph [00207], replace “1706A part” with --part 1706A--.
In paragraph [00207], replace “1704” with --1706--.
In paragraph [00212], “capable of execution the” is grammatically incorrect.
In paragraph [00214], replace “is couples” with --couples--.
In paragraph [00220], last line, insert --and-- after “1910”.
In paragraph [00228], replace “an static” with --a static--.
Appropriate correction is required.

Drawings
The large number of replacement drawings has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 50, and 72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 20, applicant now claims that the method performed by the code stored on the medium of claim 17 includes storing firmware.  Applicant has not pointed to 
Claims 50 and 72 are rejected for similar reasons as claim 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 9, 17, 34, 41, 48, 55, 62, and 69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 5, 5, 5, 5, 5, 5, 9, 9, and 9 of copending Application No. 16/932,682, either alone, or in view of one or more of the prior art references set forth below.
Due to the large number of claims, detailed mappings are not provided herein.  However, claim 1 (and the like) generally set forth loading the third set into system memory, loading from system memory to cache, and loading from cache to patch memory.  Claim 5 of ‘682 includes all of these features and others set forth by claim 1.  Any additional language in claim 1 that does not exactly match that of claim 5 of ‘682 is either inherent in, implied by, or an obvious modification of claim 5 of ‘682.  For instance, that there are first, second, and third instructions in instant claim 1 is not a patentable distinction over claim 5 of ‘682 (it is obvious to have any number of instructions as part of a program).
For instant claims 34, 41, and 48, for instance, it is obvious for the fourth code to be in patch memory in claim 5 of ‘682 as taught by Baumberger below.
For claims 55, 62, and 69, any additional language in claim 55 (and other related claims) that does not exactly match that of claim 9 of ‘682 is either inherent in, implied by, or an obvious modification of claim 9 of ‘682.  For instance, that there are first, second, and third instructions in the instant claim 55 is not a patentable distinction over claim 9 of ‘682 (it is obvious to have any number of instructions as part of a program).
This is a provisional nonstatutory double patenting rejection.

All dependent claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 5 or 9 of copending Application No. 16/932,682, either alone, or in view of one or more of the prior art references set forth below.
Again, due to the large number of claims, and for brevity, double patenting rejections for the dependent claims are not included in full herein.  However, the examiner asserts that the dependent claims of the instant application do not set forth any limitation that is patentably distinct from claims 5 or 9 of ‘682, either alone, or as modified according to one of ordinary skill in the art, or according to the prior art cited below.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 9, 11-12, 14, 17, 19-20, 22, 26-27, 29-30, 32-34, 36, 38-39, 41, 43, 45-46, 48, 50, and 52-53 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Baumberger, U.S. Patent Application Publication No. 2007/0088939 A1 (as cited by applicant and herein referred to as Baumberger), or, in the alternative, under 35 U.S.C. 103 as obvious over Baumberger in 
Referring to claim 1, Baumberger has taught a processor (FIG.2, processor 12) comprising:
a) a core (FIG.12, core 12, a single-core processor is a processor core) comprising:
a1) a fetch circuit (a core inherently includes a fetch circuit to fetch instructions to be executed) to fetch a first instruction (a first instruction is one that requires no patching (see FIG.3, steps 310, 320, and 330)), a second instruction (a second instruction is one whose functionality is augmented (paragraph [0018])), and a third instruction (a third instruction is one whose original functionality is overridden by a patch (e.g. an ADD in paragraph [0018]));
a2) a decoder circuit coupled to the fetch circuit to decode the first instruction into a first set of at least one micro-operation (see FIG.2, decoder 22, and note its coupling to the UROM.  The decoder will signal UROM to translate an instruction that requires no patching instruction into code from UROM, and/or, the decoder will directly output some or all of the corresponding microcode (see paragraphs [0006] and [0024]-[0025]), and
a3) an execution circuit to execute micro-operations (see FIG.2, execution circuit 24, which executes micro-operations from UROM and or URAM);
b) a cache having a section to store context information from the core (see FIG.2, cache 26, which stores context information including at least some of patches, instructions, data, and results (paragraphs [0014] and [0032]));
when the core is transitioned to a power state that shuts off voltage to the core”, this is not patentable for multiple reasons:
Under a first interpretation where the power state includes a complete removal of power from the system, the examiner notes that any processor may inherently be shut down by pressing a power button (or pulling a plug, or otherwise completely removing power).  The cache is storing some combination of the aforementioned context information when the core is transitioning from on to off, i.e., up to the point of losing power.  Under this first interpretation, the claim is rejected under 35 U.S.C. 102(a)(1).
Alternatively, under a second interpretation where the power state does not involve entire removal of power to the system, but instead involves reduced power to the system, Baumberger has not taught the aforementioned limitation.  However, Branover has taught the known C6 power state (of the ACPI standard), which removes power from the CPU and allows for complete elimination of both dynamic and static components of power consumption (paragraphs [0008] and [0015]-[0016]).  Such a state involves backing up CPU data to memory that maintains power, so that when the CPU is powered back up, its state can be restored from backup memory, thereby allowing the CPU to resume from where it left off.  As such, to lower power but to allow for resuming state, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baumberger such that the cache stores the context information when the core is transitioned to a power state that shuts off voltage to the core.  Under this second interpretation, the claim is rejected under 35 U.S.C. 103.
d) Baumberger has further taught a microcode sequencer of the core coupled to the fetch circuit and comprising a patch memory and a read-only memory that stores a plurality of micro-operations (see FIG.2.  Read-only memory is UROM 110.  Patch memory is either only URAM 112, which stores patches (paragraph [0016]), or the combination of UROM 110 and URAM 112 (paragraph [0016] refers to this combination as the “microcode memory”).  The UROM/patch memory may be considered part of the inherent microcode sequencer, which sequences through appropriate sequences of microcode for a given decoded macro-instruction (paragraph [0006])),
e) Baumberger has further taught wherein the microcode sequencer:
e1) sends, to the execution circuit, a second set of at least one micro-operation from the plurality of micro-operations stored in the read-only memory for the second instruction received from the fetch circuit (again, an augmented instruction would be one that uses some code from UROM and some new code from URAM to augment the functionality of the UROM (e.g., see paragraph [0019], which refers to using a combination of UROM and URAM code).  Thus, the second instruction would result in sending a second set of at least one micro-operation from the UROM 110 to the execution circuit),
e2) causes a store of a third set of at least one micro-operation into a system memory coupled to the processor in response to a microcode patch binary image sent by a manufacturer for the third instruction (a manufacturer would determine that a third instruction (e.g. ADD in paragraph [0018]) is erroneous, and subsequently create a patch ,
e3) sends, to the execution circuit, a fourth set of at least one micro-operation that, when executed, causes the third set of at least one micro-operation to be loaded into the section of the cache from the system memory (see paragraph [0032].  The patch including the third set is decrypted and authenticated and loaded into cache from main memory.  This is done by code that is inherently different than that which loads the encrypted patch into main memory.  Also, all code is micro-operations, as that is what the execution unit executes).
e4) causes, in response to the third instruction received from the fetch circuit, the third set of at least one micro-operation to be loaded into the patch memory from the section of the cache, and sends, to the execution circuit, the third set of at least one micro-operation from the patch memory (from paragraphs [0029] and [0032], the required patch is decrypted and authenticated and stored in cache 26 and then loaded, by patch code 115, from cache into URAM.  From there, the patch (third set) is sent to the execution circuit for execution (FIG.3, step 395)).
Referring to claim 3, Baumberger, alone or as modified, has taught the processor of claim 1, wherein the read-only memory comprises a fifth set of at least one micro-operation for the third instruction that, when the microcode sequencer causes the fifth set to be executed, causes the third set of at least one micro-operation to be loaded into the patch memory from the section of the cache (after decryption in the cache, fifth microcode 115/117 in the UROM would load the decrypted patch into the URAM).
Referring to claim 4, Baumberger, alone or as modified, has taught the processor of claim 1, wherein firmware, stored in non-transitory storage coupled to the processor, comprises an instruction that when decoded and executed by the processor causes the processor to insert the third set of at least one micro-operation into the system memory for the third instruction (see paragraph [0027], last sentence).
Referring to claim 6, Baumberger, alone or as modified, has taught the processor of claim 1, wherein the microcode sequencer causes, for a fourth instruction fetched by the fetch circuit, a fifth set of at least one micro-operation, different than the third set, to be loaded into the patch memory from the section of the cache, and sends, to the execution circuit, the fifth set of at least one micro-operation from the patch memory (the patch operation of Baumberger described above is the same for any instruction that needs to be patched.  All instructions will go through the flow of FIG.3 and be patched where necessary.  For instance, there could be two separate ADD instructions that need to be patched as explained in paragraph [0018].  It is understood that many instructions could be patched (either augmented or overridden), or a new instruction could be introduced, such as a Fibonacci instruction (paragraph [0018])).
Claims 9, 11-12, 14, 17, 19-20, and 22 are respectively rejected for similar reasons as claims 1, 3-4, 6, 1, 3-4, and 6.  With respect to claim 20, the code may include code that updates firmware, which must occur in Baumberger because the firmware associates an instruction with a patch.  So, when a new patch is released, the firmware must be updated to associate an instruction with the new patch.
Referring to claim 26, Baumberger, alone or as modified, has taught the processor of claim 1, wherein the microcode sequencer encrypts the third set of at least one micro-operation into an encrypted third set, and the store of the third set into the system memory is a store of the encrypted third set into the system memory (see the rejection of claim 1.  Again, before the patch is decrypted, it is loaded in main memory.  Thus, it is encrypted while in main memory).
Referring to claim 27, Baumberger, alone or as modified, has taught the processor of claim 26, wherein execution of the fourth set of at least one micro-operation authenticates and decrypts the encrypted third set into an authenticated and decrypted third set, and the third set that is loaded into the section of the cache from the system memory is the authenticated and decrypted third set (see the rejection of claim 1 and paragraphs [0029]-[0032]).
Claims 29 and 32 are rejected for similar reasons as claim 26.
Claims 30 and 33 are rejected for similar reasons as claim 27.
Claim 34, up to the last two paragraphs, is rejected for similar reasons as claim 1.  Baumberger has further taught that the microcode sequencer:
a) causes a store of a third set of at least one micro-operation into the section of the cache in response to a microcode patch binary image sent by a manufacturer for the third instruction (a manufacturer would determine that a third instruction (e.g. ADD in paragraph [0018]) is erroneous, and subsequently create a patch for the ADD.  This patch, potentially among other things (at least one other patch, enhancement, etc.) would be inherently packaged into an update (microcode patch binary image) used to update the processor of Baumberger.  Then, when the ADD instruction is encountered in the future, it is determined that the ADD must be patched (see FIG.3, steps 320-370 and paragraphs [0018], [0020], and [0023]).  The patch must ultimately be loaded into URAM.  Part of this loading involves storing the decrypted patch in cache, in response to that binary image being installed (see paragraph [0032]).  The loading would not occur without the microcode patch binary image),
b) causes, in response to the third instruction received from the fetch circuit, the third set of at least one micro-operation to be loaded into the patch memory from the section of the cache, and sends, to the execution circuit, the third set of at least one micro-operation from the patch memory (from paragraphs [0029] and [0032], the required patch is decrypted and authenticated and stored in cache 26 and then loaded, by patch code 115, from cache into URAM.  From there, the patch (third set) is sent to the execution circuit for execution (FIG.3, step 395)).
c) wherein the patch memory comprises a fourth set of at least one micro-operation that, when the microcode sequencer causes the fourth set to be executed, causes the third set of at least one micro-operation to be loaded into the patch memory from the section of the cache (see paragraphs [0029] and [0032].  The fourth set is part of patch loader 115 in the UROM (where the UROM is part of patch memory).  The fourth set does the second stage of loading, where the decrypted and authenticated patch is loaded from the cache into patch memory).
Referring to claim 36, Baumberger, alone or as modified, has taught the processor of claim 34, wherein firmware, stored in non-transitory storage coupled to the processor, comprises an instruction that when decoded and executed by the processor causes the processor to store the third set of at least one micro-operation into the section of the cache (see paragraphs [0027], [0029], and [0032].  Firmware 124, which is stored in non-transitory storage, does the first stage of loading, which includes authenticating and decrypting the patch and storing it in cache).
Claim 38 is rejected for similar reasons as claim 6.
Claim 39 is rejected for similar reasoning in the rejection of claim 1 that is not also in the rejection of claim 34 (in claim 39, the fifth set is equivalent to the fourth set in claim 1).
Claims 41, 43, 48, 50 are respectively rejected for similar reasons as claims 34, 36, 34, and 36.  For claims 41 and 48, note that Baumberger has taught the loading of a patch occurs in response to a request to decode the third instruction (as it is the decoder that determines the instruction needs to be patched).
Claims 45 and 52 are rejected for similar reasons as claim 14.
Claims 46 and 53 are rejected for similar reasons as claim 39.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 10, 16, 18, 24, 35, 40, 42, 47, 49, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Baumberger in view of Branover
Referring to claim 2, Baumberger, as modified, has taught the processor of claim 1, wherein the power state is a C6 power state according to an Advanced Configuration and Power Interface (ACPI) standard (see the rejection of claim 1, under the second interpretation).
Referring to claim 8, Baumberger, as modified, has taught the processor of claim 1, wherein the microcode sequencer causes the fourth set of at least one micro-operation to be executed when the core is transitioned to a power state that turns on the voltage to the core (recall, under the second interpretation, that the contents of the cache are lost due to lack of power.  Thus, prior to entering the C6 state, the contents of cache are stored to system memory.  When the system exits C6 and powers up the CPU, the cache is restored.  Thus, the code to move the patch from memory to the cache is executed at that time (see paragraph [0016] of Branover)).
Claims 10, 18, 35, 42, and 49 are rejected for similar reasons as claim 2.
Claims 16, 24, 40, 47, and 54 are rejected for similar reasons as claim 8.

Claims 25, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Baumberger in view of Branover and/or the examiner’s taking of Official Notice.
Referring to claim 25, Baumberger has taught the processor of claim 1, but has not taught wherein the microcode sequencer further causes a store of the fourth set of at least one micro-operation into the section of the cache.  However, the sequencer requests a patch and causes code 124 to perform part of the loading process of the patch.  Note from FIG.2, that the loader 124 is stored external to the processor 12.  The examiner asserts that it is known in the the microcode sequencer further causes a store of the fourth set of at least one micro-operation into the section of the cache 12, thereby allowing for faster future access of patch loading code.
Claims 28 and 31 are rejected for similar reasons as claim 25.

Allowable Subject Matter
Claims 55-75 are allowed over the prior art.  Please address any remaining issues.
Claims 5, 13, 21, 37, 44, and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments/Amendments
Applicant’s argument of the objection of claim 2 (and other similar claims) is persuasive.  Thus, the objection is withdrawn.

Applicant’s argument of the 112(a) rejection of claim 20 (and other similar claims) is not persuasive and the examiner has attempted to clarify the rejection above.

The previous prior art rejections under Branover have been withdrawn based on amendment.  That is, applicant now requires that the loading of the third set from cache into patch memory is caused in response to the third instruction received from the fetch circuit (or in 

The examiner does not agree with applicant’s inherency or Official Notice arguments on pages 36-37 of the response (and further notes that the Official Notice arguments are inadequate per MPEP 2144.03(C), which requires that applicant explain why the noticed feature is not well known in the art), but these arguments are moot due to the amendment and change in rejection.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Johnson et al., 5,796,972, has taught detecting a patch not currently in the microcode RAM, and using a support processor to write the patch to microcode RAM (column 3, lines 24-38).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N. Alrobaye, can be reached at 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/David J. Huisman/Primary Examiner, Art Unit 2183